 



Exhibit 10.31
2008 BASE SALARY TABLE FOR NAMED EXECUTIVE OFFICERS
     On December 14, 2007, the Human Resources Committee of the Board of
Directors of Ameren Corporation approved the annual base salaries effective
January 1, 2008 of the following Named Executive Officers of Ameren Corporation
(Ameren), Union Electric Company (UE), Central Illinois Public Service Company
(CIPS), Ameren Energy Generating Company (Genco), CILCORP Inc. (CILCORP),
Central Illinois Light Company (CILCO) and Illinois Power Company (IP) (which
officers were determined to the extent applicable by reference to the Ameren
Proxy Statement and the UE, CIPS and CILCO Information Statements, each dated
March 13, 2007, for the 2007 annual meetings of shareholders and by reference to
the definition of “Named Executive Officer” in Item 402(a)(3) of SEC
Regulation S-K).

          Name and Position   2008 Base Salary  
 
       
Gary L. Rainwater
  $ 935,000  
Chairman, President and Chief Executive
       
Officer — Ameren and CILCORP
       
 
       
Warner L. Baxter
  $ 550,000  
Executive Vice President and Chief Financial
       
Officer — Ameren, UE, CIPS, Genco,
       
CILCORP, CILCO and IP
       
 
       
Thomas R. Voss
  $ 475,000  
Executive Vice President and Chief Operating
       
Officer — Ameren; as of 01/01/07, Chairman,
       
President and Chief Executive Officer of UE
       
(formerly Executive Vice President); until 04/24/07,
       
Executive Vice President — CIPS, CILCO and IP;
       
and until 05/22/07, Executive Vice President —
       
Genco and CILCORP
       
 
       
Steven R. Sullivan
  $ 415,000  
Senior Vice President, General Counsel and
       
Secretary — Ameren, UE, CIPS, Genco,
       
CILCORP, CILCO and IP
       
 
       
Charles D. Naslund
  $ 400,000  
Senior Vice President and Chief Nuclear
       
Officer — UE
       
 
       
Daniel F. Cole
  $ 340,000  
Senior Vice President — UE, CIPS, Genco,
       
CILCORP, CILCO and IP
       
 
       
R. Alan Kelley
  $ 370,000  
President (principal executive officer) — Genco
       
 
       
Scott A. Cisel
  $ 375,000  
Chairman, President and Chief Executive
       
Officer — CILCO, CIPS and IP
       
 
       
Jerre E. Birdsong
  $ 288,000  
Vice President and Treasurer — Ameren, UE,
       
CIPS, Genco, CILCORP, CILCO and IP
       

